NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SALVADOR MORALES-JASSO,                          No.   16-70122

                Petitioner,                      Agency No. A030-224-184

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**


Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Salvador Morales-Jasso, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand

and dismissing his appeal from an immigration judge’s (“IJ”) decision denying

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to remand. See Romero-Ruiz

v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We deny in part and dismiss in

part the petition for review.

      The BIA did not abuse its discretion in denying Morales-Jasso’s motion to

remand to consider voluntary departure where he did not apply for such relief

before the IJ and did not allege he was not given an opportunity to do so or that

circumstances had changed. See 8 C.F.R. § 1003.2(c)(1); Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010) (listing grounds on which a motion to reopen

can be denied).

      We lack jurisdiction to review the agency’s discretionary denial of

cancellation of removal. See Vilchez v. Holder, 682 F.3d 1195, 1201 (9th Cir.

2012).

      We also lack jurisdiction to consider Morales-Jasso’s unexhausted

contention that the IJ failed to inform him of the availability of voluntary

departure. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court

lacks jurisdiction to consider legal claims not presented in an alien’s proceedings

before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    16-70122